Case: 17-30401      Document: 00514282489         Page: 1    Date Filed: 12/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-30401
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                      December 21, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

MICHAEL DILLON, also known as Bubba Dillon, also known as Michael
Dillion,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:03-CR-252-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Michael Dillon, federal prisoner # 28533-034, was
convicted of two drug-related offenses and was sentenced to concurrent terms
of 300 months of imprisonment to be followed by 10 years of supervised release.
He later filed a motion pursuant to 18 U.S.C. § 3582(c)(2) for a sentence
reduction based on Amendment 782 to the United States Sentencing



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 17-30401   Document: 00514282489     Page: 2   Date Filed: 12/21/2017


                                  No. 17-30401

Guidelines, which the district court denied. After this court remanded for
clarification of the record, see United States v. Dillon, 676 F. App’x 377 (5th
Cir. 2017), the district court again denied Dillon’s motion. He now appeals for
a second time; we affirm.
        We review the denial of a § 3582(c)(2) motion for abuse of discretion.
United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011). The record
reflects that the district court implicitly determined that Dillon was eligible for
a sentence reduction. See United States v. Larry, 632 F.3d 933, 936 (5th Cir.
2011). The record also reflects that the district court considered the materials
that had been presented to it, including Dillon’s arguments that a sentence
reduction was warranted in light of the applicable § 3553(a) sentencing factors
and his positive record of post-conviction conduct. See Henderson, 636 F.3d at
718.
        The district court correctly conducted the applicable two-step inquiry.
Dillon’s disagreement with the court’s denial of his motion fails to demonstrate
an abuse of discretion. See id. at 717-18.
        AFFIRMED.




                                        2